Citation Nr: 0728249	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk




INTRODUCTION

The veteran had active service from August 1969 to December 
1973.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a May 2002 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

In this case, the record reflects that the veteran has been 
given a diagnosis of PTSD and bipolar disorder by a VA 
psychologist in March 2003.  The examiner appears to be 
suggesting that both of these disabilities are related to 
military service.  Consequently, the Board finds that a VA 
psychiatric examination is necessary to clarify the etiology 
of the claimed disabilities, particularly the claimed bipolar 
disorder.

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, there is as yet no credible supporting 
evidence that the claimed in-service stressor of a sexual 
assault occurred.  Thus, that claim could arguably be 
adjudicated on that basis notwithstanding any development 
being conducted on the claim for service connection for 
bipolar disorder.

However, given that the veteran will be undergoing 
psychiatric evaluation as a consequence of this remand, the 
Board believes that it would be premature to adjudicate the 
claim of service connection for PTSD, because any findings or 
conclusions noted during that evaluation could conceivably be 
relevant to the PTSD claim.

Furthermore, while this case is in remand status, the veteran 
will be given another opportunity to present further detail 
regarding the claimed in-service stressor.

The Board also notes that the veteran was given a diagnosis 
of a personality disorder while on active duty.  Such 
disorders are not considered diseases or injuries subject to 
VA compensation.  38 C.F.R. § 3.303(c).  Such defects, 
however, can be subject to superimposed disease or injury 
and, if the superimposed disease or injury occurs during 
service, service connection may be warranted.  See VAOPGCPREC 
82-90 (July 18, 1990).  In this case, the VA examiner must 
consider whether the veteran has a disability resulting from 
a mental disorder that is superimposed on that personality 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  VA should again request from the 
veteran a comprehensive and detailed 
statement regarding the stressor(s) to 
which he alleges he was exposed to while 
in service.  The veteran should be 
informed that regarding a claim of an in- 
service personal assault, evidence from 
sources other than service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to, records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  The 
veteran should be further notified that 
examples of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not limited to, 
a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  The veteran is to be informed 
that failure to respond or any incomplete 
response may result in denial of the 
claim.

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) which may be present.  The 
claims file must be made available to and 
reviewed by the examiner.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology present.  
If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors sufficient to produce 
PTSD by the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as 
to whether any psychiatric disorder(s) 
found on examination, including bipolar 
disorder, is/are related to service on the 
basis of direct service incurrence, or if 
pre-existing service, was/were aggravated 
by the veteran's period of service, 
particularly with respect to alleged 
traumatic experiences.

If a personality disorder is diagnosed, 
the examiner should also render an opinion 
as to whether the veteran has a disability 
resulting from a mental disorder that is 
superimposed on that personality disorder.

3.  After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim for entitlement to 
service connection for PTSD and bipolar 
disorder on the basis of all the evidence 
on file and all governing legal authority.  
If the benefits sought is not granted to 
the veteran's satisfaction, he and his 
representative must be provided with a 
supplemental statement of the case and be 
given an opportunity for response.  Then 
the case should be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



